                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 WATERLOO CAPITAL PARTNERS, LLC,                                     DATE FILED:

                             Plaintiff,
                                                                       18-CV-6542 (RA)
                        v.
                                                                            ORDER
 BWX LIMITED,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         The following is hereby ORDERED:

         The parties shall be prepared to try this case on November 1, 2021. The Court notes, however,

that although it will request that trial date, it cannot provide assurance that a reconfigured COVID-safe

courtroom will be available at that time. In any event, in accordance with the Court’s individual rules,

the parties shall submit a joint pretrial order, motions in limine, proposed findings of fact and conclusions

of law, and pretrial memoranda of law by September 27, 2021; any oppositions shall be filed by October

4, 2021; and any replies shall be filed by October 11, 2021. A final pretrial conference is scheduled for

October 25, 2021 at 1:00 p.m.

SO ORDERED.

Dated:      June 8, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
